ICJ_164_IranianAssets_IRN_USA_2019-02-13_JUD_01_PO_05_EN.txt.                      65 	




                             SEPARATE OPINION OF JUDGE AD HOC BROWER



                       Clean hands — Incomplete references in support of the Respondent’s
                     argument — Judge Hudson’s individual opinion — Limitation not satisfied.

                        Article XX of the Treaty of Amity — Article XX is not a jurisdictional limitation
                     because not self-judging — Parties could have drafted Article XX as a self-judging
                     clause — Other treaties on commercial matters contain self-judging clauses.

                        Sovereign immunity — Treaty of Amity governs economic relations and consular
                     rights — Treaty of Amity expressly grants consular immunities — Expressio
                     unius est exclusio alterius — Interpretation based on Article 31, paragraph 3 (c),
                     of the Vienna Convention on the Law of Treaties would amount to rewriting the
                     Treaty of Amity — Words used in the Treaty of Amity further strengthen the
                     conclusion that the Treaty is of a purely commercial nature — A contrario
                     interpretation is of no avail.
                        The third objection to jurisdiction is of an exclusively preliminary character —
                     Bank Markazi’s basic function as Iran’s Central Bank determines whether or not
                     it is a “company” under the Treaty of Amity — Iran adduced no proof that
                     Bank Markazi actually engaged in commercial activities — Under Iran’s Monetary
                     and Banking Act 1972 as amended Bank Markazi is not authorized to engage in
                     commercial activity — Iran’s pleadings contain few arguments that Bank Markazi
                     engaged in commercial activity — All immune State organs and international
                     organizations carry out some degree of ancillary commercial activity required for
                     their support and maintenance — Iran has consistently argued in United States’
                     courts that Bank Markazi carries out strictly sovereign activities — Iran cannot
                     “blow hot and cold at the same time” — Court had before it all the facts necessary
                     to decide whether Bank Markazi is a “company” within the meaning of the Treaty
                     of Amity.



                        1. I agree with the Court’s conclusions on the first and second objec-
                     tions to jurisdiction, and on both objections to admissibility. I could not
                     vote, however, in favour of the operative paragraph concerning the third
                     objection to jurisdiction. First, I wish to highlight certain points of agree-
                     ment with the majority, but on which the Judgment did not elaborate at
                     length. Second, I intend to set out the reasons for my partial dissent.



                                                     I. Clean Hands

                       2. In the oral proceedings, the United States referred to the words of
                     Professor John Dugard, seven times judge ad hoc of the Court, acting in

                     62




3 CIJ1158.indb 120                                                                                          21/10/19 10:25

                     66 	              certain iranian assets (sep. op. brower)

                     his capacity as Special Rapporteur of the International Law Commission
                     (hereinafter “ILC”) on diplomatic protection. The United States quoted
                     Professor Dugard’s statement according to which it is :
                          “difficult to sustain the argument that the clean hands doctrine does
                          not apply to disputes involving direct inter‑State relations. States have
                          frequently raised the clean hands doctrine in direct inter‑State claims
                          and in no case has the ICJ stated that the doctrine is irrelevant to
                          inter‑State claims.” 1

                     The United States also cited a writing of former President of the Court
                     Judge Schwebel which it argued should be understood as confirming that
                     “a number of States have maintained the vitality and applicability of the
                     principle of clean hands in inter‑State disputes and that the Court has not
                     rejected the principle” 2. Iran simply commented that there exist serious
                     doubts concerning the existence and the relevance of the clean hands
                     ­doctrine 3.
                        3. The Court has not commented on these references, but both Profes-
                     sor Dugard and Judge Schwebel were cited incompletely. In his contribu-
                     tion on the clean hands doctrine, Judge Schwebel had concluded that
                     “[w]hether indeed the principle of clean hands is a principle of contempo-
                     rary international law is a question on which opinion is divided” 4.
                     Judge Schwebel also made reference to the work of Professor Dugard as
                     ILC Special Rapporteur, especially to the latter’s statement that evidence
                     in favour of the clean hands doctrine is “inconclusive” 5. Professor Dugard
                     himself was cautious as to the existence and relevance of that doctrine in
                     inter‑State dispute settlement. Although he maintained that the clean
                     hands doctrine may apply to inter‑State relations 6, his remarks were
                     made in the context of a study on diplomatic protection, of which the
                     present dispute is not an example. Furthermore, Professor Dugard con-
                     cluded his report with the words of Judge Schwebel to the effect that “the
                     evidence in favour of the clean hands doctrine is inconclusive” 7. Thus, a
                     complete reading of the references cited to support the Respondent’s

                         1 CR 2018/28, p. 56, para. 82 (Bethlehem). See John Dugard, Sixth Report on Diplo-

                     matic Protection, UN doc. A/CN.4/546 (11 August 2004), p. 5, para. 6.
                         2 CR 2018/28, p. 56, para. 82 (Bethlehem). See Stephen M. Schwebel, “Clean Hands,

                     Principle”, in Rüdiger Wolfrum (ed.), Max Planck Encyclopedia of Public International
                     Law (Oxford University Press, 2012), Vol. II, pp. 232‑235.
                         3 CR 2018/31, pp. 51-52, paras. 35-37 (Pellet).
                         4 Schwebel, supra note 2, p. 233, para. 3.
                         5 Ibid., p. 234, para. 13.
                         6 Dugard, supra note 1, para. 6.
                         7 Ibid., para. 18. Judge Crawford, then ILC Special Rapporteur on State responsibility,

                     stated that the clean hands doctrine had been invoked before international tribunals,
                     but rarely applied. See “Draft Articles on the Responsibility of States for Internation-
                     ally Wrongful Acts with Commentaries”, Yearbook of the International Law Commission
                     (YILC), 2001, Vol. II, Part Two, p. 72, para. 9.


                     63




3 CIJ1158.indb 122                                                                                                 21/10/19 10:25

                     67 	               certain iranian assets (sep. op. brower)

                     unclean hands argument shows that, in fact, they provide scant support
                     for that argument.


                        4. Furthermore, in its preliminary objections, the United States referred
                     to Judge Hudson’s individual opinion in Diversion of Water from the
                     Meuse (Netherlands v. Belgium) 8. According to the United States,
                     Judge Hudson considered that the Court may apply principles of equity
                     as part of international law, one of which is “representative of the clean
                     hands doctrine” 9. In its observations, Iran responded that Judge Hud-
                     son’s comments “dealt not with the clean hands principle but, more gen-
                     erally, with the principle of equity” 10. Moreover, Iran commented on the
                     2007 arbitral award in Guyana v. Suriname, which, in turn, elaborated on
                     the clean hands doctrine by reference to Judge Hudson’s individual opin-
                     ion. On the basis of the Guyana v. Suriname award, Iran contended that
                     “[t]he Claimant’s conduct must relate to the same reciprocal obligation
                     on which it bases its claim” 11, and, in relation to the United States’ clean
                     hands argument, that the United States itself “has not even claimed that
                     the accusations upon which it bases its assertion that Iran has unclean
                     hands amount to an ongoing violation of Iran’s obligations under the
                     Treaty of Amity” 12. At the oral proceedings, the United States did not
                     mention Judge Hudson’s individual opinion, while Iran added that
                     Judge Hudson’s views related to the merits of a case and not the admis-
                     sibility of an application 13.

                       5. In the relevant part of his individual opinion, Judge Hudson wrote
                     that :
                          “[i]t would seem to be an important principle of equity that where
                          two parties have assumed an identical or a reciprocal obligation, one
                          party which is engaged in a continuing non‑performance of that
                          ­obligation should not be permitted to take advantage of a similar
                           non‑performance of that obligation by the other party. The principle
                           finds expression in the so‑called maxims of equity which exercised
                           great influence in the creative period of the development of the
                           Anglo‑American law. Some of these maxims are, ‘Equality is equity’;


                         8 Diversion of Water from the Meuse (Netherlands v. Belgium), Judgment, 1937,

                     P.C.I.J., Series A/B, No. 70, individual opinion by Mr. Hudson, p. 77.
                         9 Preliminary Objections of the United States (POUS), p. 61, para. 6.37.
                         10 Observations and Submissions of Iran on the Preliminary Objections of the

                     United States (OSI), p. 92, para. 8.8.
                         11 Ibid., para. 8.19. Iran cited the Award in the Arbitration regarding the delimitation

                     of the maritime boundary between Guyana and Suriname of 17 September 2007 (Guyana v.
                     Suriname); United Nations, Reports of International Arbitral Awards (RIAA), Vol. XXX,
                     pp. 117-118, paras. 420-421.
                         12 OSI, pp. 97‑98, para. 8.20.
                         13 CR 2018/31, pp. 52‑53, para. 39 (Pellet).



                     64




3 CIJ1158.indb 124                                                                                                  21/10/19 10:25

                     68 	                 certain iranian assets (sep. op. brower)

                               ‘He who seeks equity must do equity’. It is in line with such maxims
                               that ‘a court of equity refuses relief to a plaintiff whose conduct in
                               regard to the subject‑matter of the litigation has been improper’ . . .

                                  The general principle is one of which an international tribunal
                               should make a very sparing application. It is certainly not to be
                               thought that a complete fulfilment of all its obligations under a treaty
                               must be proved as a condition precedent to a State’s appearing before
                               an international tribunal to seek an interpretation of that treaty. Yet,
                               in a proper case, and with scrupulous regard for the limitations which
                               are necessary, a tribunal bound by international law ought not to
                               shrink from applying a principle of such obvious fairness.” 14


                     Thus, Judge Hudson did not write specifically about the clean hands doc-
                     trine, but more generally addressed principles of equity applicable by
                     international courts and tribunals. Notably, he also commented that
                     “[t]he general principle [of equity] is one of which an international tribu-
                     nal should make a very sparing application” 15, while at the same time
                     urging that “a tribunal bound by international law ought not to shrink
                     from applying a principle of such obvious fairness” 16 if to do so comports
                     with “scrupulous regard for the limitations which are necessary” 17.

                        6. The limitations to which Judge Hudson referred included “that
                     where two parties have assumed an identical or a reciprocal obligation” 18
                     and that “one party . . . is engaged in a continuing non‑performance of
                     that obligation” 19 while, at the same time, there is “a similar non‑perfor-
                     mance of that obligation by the other party” 20. The United States admit-
                     ted, however, that this limitation was “not precisely the circumstances of
                     this case” 21, and instead focused its clean hands argument on a broader
                     range of alleged violations by Iran of international law rules not set forth
                     in the Treaty of Amity.
                        7. Therefore, leaving aside the issue of the existence of the clean hands
                     doctrine and its possible content, the United States, relying on Judge Hud-
                     son’s individual opinion, admittedly did not meet its central “limitation”.
                     For all these reasons, I could not accept the “clean hands” objection to
                     admissibility.


                          14 Diversion of Water from the Meuse, supra note 8, p. 77.
                          15 Ibid.
                          16 Ibid.
                          17 Ibid.
                          18 Ibid.
                          19 Ibid.
                          20 Ibid.
                          21 POUS, para. 6.37, p. 61, n. 248.



                     65




3 CIJ1158.indb 126                                                                                        21/10/19 10:25

                     69 	              certain iranian assets (sep. op. brower)

                                       II. Article XX of the Treaty of Amity

                        8. The Court has rejected the argument that Article XX of the Treaty
                     of Amity limits the scope of its jurisdiction ratione materiae without much
                     discussion, relying on the fact that it already had considered and rejected
                     that argument in Oil Platforms (Islamic Republic of Iran v. United States
                     of America) 22. The Court also noted that the same argument had been
                     rejected earlier in Military and Paramilitary Activities in and against Nica-
                     ragua (Nicaragua v. United States of America) 23, which concerned a sim-
                     ilarly worded article in the Nicaragua-United States Treaty of Friendship,
                     Commerce and Navigation.

                        9. I believe, however, that the Court could have come to the same con-
                     clusion independently of its previous jurisprudence. It is my view that
                     unless Article XX of the Treaty of Amity were self‑judging it only could
                     raise an issue for the merits. Self‑judging clauses limiting the scope of trea-
                     ties on economic relations are older than the Treaty of Amity. The para-
                     digmatic example is Article XXI, paragraph (b), of the 1947 General
                     Agreement on Tariffs and Trade (hereinafter “GATT”) 24, under which
                     “[n]othing in this Agreement shall be construed . . . to prevent any con-
                     tracting party from taking any action which it considers necessary for the
                     protection of its essential security interests”. Under this provision, it is the
                     State party to the GATT that is entitled to decide whether “it considers” a
                     course of action necessary for the protection of its “essential security
                     interests” 25. The same provision was subsequently included in Arti-
                     cle XIVbis, paragraph 1 (b), of the General Agreement on Trade in Ser-
                     vices (hereinafter “GATS”) 26. The manner in which Article XXI of the
                     GATT and Article XIVbis of the GATS are worded is clearly different
                     from the manner in which Article XX of the Treaty of Amity is drafted.
                        10. In 1946, nearly a decade before concluding the Treaty of Amity,
                     the United States had accepted the Court’s compulsory jurisdiction under
                     Article 36, paragraph 2, of the Statute. The reservation attached to its
                     declaration provided that the Court would not have compulsory jurisdic-
                     tion over “[d]isputes with regard to matters which are essentially within
                     the domestic jurisdiction of the United States of America as determined
                     by the United States of America” 27. In 1955, the United States thus was
                     very well aware of, and capable of drafting, self‑judging clauses, which

                        22 Oil Platforms (Islamic Republic of Iran v. United States of America), Preliminary

                     Objection, Judgment, I.C.J. Reports 1996 (II), pp. 811-812, paras. 20-21.
                        23 Military and Paramilitary Activities in and against Nicaragua (Nicaragua v.

                     United States of America), Merits, Judgment, I.C.J. Reports 1986, pp. 115-116,
                     paras. 221-222, and pp. 135-136, para. 271.
                        24 United Nations, Treaty Series (UNTS), Vol. 55, p. 187.
                        25 Panel Report, United States-Export Restrictions (Czechoslovakia) (1949), GATT/

                     CP.3/SR.22, 8 June 1949.
                        26 UNTS, Vol. 1869, p. 185.
                        27 Ibid., Vol. 1, p. 10.



                     66




3 CIJ1158.indb 128                                                                                             21/10/19 10:25

                     70 	             certain iranian assets (sep. op. brower)

                     strongly suggests that, had the intention been that of making Article XX
                     of the Treaty of Amity self‑judging, the United States and Iran would
                     have done so. The United States, however, manifested no such intention,
                     even on its own part, while negotiating with Iran, according to the draft-
                     ing history of the Treaty of Amity that has been made available to the
                     Court in this proceeding.

                        11. Clauses similar to Article XX of the Treaty of Amity have been
                     included in certain bilateral investment treaties (hereinafter “BITs”). By
                     way of example, the India-Mauritius BIT contains a provision which
                     states that :
                          “[t]he provisions of this Agreement shall not in any way limit the right
                          of either Contracting Party to apply prohibitions or restrictions of
                          any kind or take any other action which is directed to the ­protection of
                          its essential security interests, or to the protection of public health or
                          the prevention of diseases in pests and animals or plants”.

                     Referring to the Court’s jurisprudence, an arbitral tribunal has recently
                     interpreted this provision not to be self‑judging 28.
                        12. I note, however, that, in paragraph 123 of the Judgment, the Court
                     has commented that the United States’ allegations adduced in support of
                     its clean hands argument “could, eventually, provide a defence on the
                     merits”.


                                                III. Sovereign Immunity

                       13. I agree with the Court’s reasoning in paragraphs 48-80 of the Judg-
                     ment. I find, however, that there are a number of additional reasons why
                     the claims of Iran relating to the alleged violations of sovereign immunity
                     by the United States cannot fall within the Court’s jurisdiction ratione
                     materiae.
                       14. The Treaty of Amity governs two distinct substantive areas of
                     Iran-United States relations : economic relations (Arts. II-XI) and con-
                     sular rights (Arts. XII-XIX). Consular immunities are expressly regulated
                     by numerous provisions of the Treaty of Amity. Article XIII, para-
                     graph 1, states that “[c]onsular officers and employees shall enjoy the
                     privileges and immunities accorded to officers and employees of their
                     rank or status by general international usage”, while Articles XIV-XVI
                     govern matters of taxation, tax exemptions, and immunity from the host
                     State’s taxation. Article XIV, paragraph 2, for example, states that :



                       28 CC/Devas (Mauritius) Ltd. et al. v. Republic of India, Award on Jurisdiction and

                     Merits, 25 July 2016, p. 58, paras. 218-219.

                     67




3 CIJ1158.indb 130                                                                                           21/10/19 10:25

                     71 	                  certain iranian assets (sep. op. brower)

                               “[t]he baggage, effects and other articles imported exclusively for the
                               personal use of consular officers and diplomatic and consular employ-
                               ees and members of their families residing with them, who are nation-
                               als of the sending state and are not engaged in any private occupation
                               for gain in the territories of the receiving state, shall be exempt from
                               all customs duties and internal revenue or other taxes imposed upon
                               or by reason of importation” 29.

                     Article XV, paragraph 2, states that “[l]ands and buildings situated in the
                     territories of either High Contracting Party, . . . which are used exclu-
                     sively for governmental purposes . . ., shall be exempt from taxation of
                     every kind”. Article XVI, paragraph 1, provides that “consular officers
                     and employees, who . . . are not engaged in private occupation for gain
                     within the territories of the receiving state, shall be exempt from all taxes
                     or other similar charges”. Article XVIII further provides that “[c]onsular
                     officers and employees are not subject to local jurisdiction for acts done
                     in their official character and within the scope of their authority”. Grants
                     of consular immunities are stated expressly and repeatedly to attach solely
                     to official consular activities.

                        15. These express grants of immunities for the purposes of consular
                     and diplomatic relations stand in stark contrast to the total absence of
                     any express grant of immunity for any other purpose, including in respect
                     of economic relations. These explicit and comprehensive grants of con-
                     sular and diplomatic immunities strongly indicate that, had Iran and the
                     United States intended for the Treaty of Amity also to grant immunity to
                     State entities, they would have done so expressly. This results from appli-
                     cation of the established canon of interpretation expressio unius est exclu-
                     sio alterius.
                        16. I thus agree with the argument of the United States that “[h]ad the
                     Parties chosen to codify sovereign immunity protections in this commer-
                     cial treaty, they would have done so simply and directly” 30. Vague and
                     indirect references to general international law in the Treaty of Amity’s
                     articles on economic relations are insufficient to remedy the complete
                     absence of express provisions conferring immunities on State entities.

                        17. Iran also contended, in accordance with Article 31, para-
                     graph 3 (c), of the Vienna Convention on the Law of Treaties (hereinaf-
                     ter “VCLT”) 31, that “the provisions of the 1955 Treaty of Amity must be

                        29 Note that Article XIV, paragraph 3, of the Treaty of Amity also refers to “diplo-

                     matic . . . employees”, and Article XIV, paragraph 1, refers to “diplomatic office”.
                     Article XVI, paragraph 3, refers to “diplomatic officers and employees”. These provisions
                     further confirm that the Treaty excludes any and all immunities of State entities.
                          30   POUS, p. 80, para. 8.7.
                          31   UNTS, Vol. 1155, p. 331.

                     68




3 CIJ1158.indb 132                                                                                               21/10/19 10:25

                     72 	              certain iranian assets (sep. op. brower)

                     interpreted taking into account relevant treaty obligations, rules of cus-
                     tomary international law and general principles of international law” 32.
                     In the context of the present case, which is characterized by the complete
                     absence from the Treaty of Amity of rules addressing immunities of State
                     entities, adopting the approach pleaded by Iran would amount to rewrit-
                     ing the text of the Treaty of Amity itself. It is not the Court’s role to do
                     so. Although the Court has not commented explicitly on Article 31, para-
                     graph 3 (c), of the VCLT, its findings on the second preliminary objec-
                     tion to jurisdiction are consistent with my view of Iran’s argument based
                     on systemic interpretation.

                        18. Furthermore, the exclusively commercial nature of the Treaty of
                     Amity, elaborated in paragraphs 53-80 of the Judgment, is further
                     strengthened by the fact that the Treaty of Amity refers to the rights of
                     “enterprises” 13 times (Arts. II, para. 1 ; IV, para. 1 ; IV, para. 4 ;
                     XI, para. 1 ; XI, para. 3 ; XI, para. 4 ; and XX, para. 4) ; to “trade”, in the
                     context of trade in goods and services, six times (Arts. II, para. 1 ; V,
                     para. 1 ; VIII, para. 3 (b) ; VIII, para. 5 ; VIII, para. 6 ; and X, para. 3) ;
                     to “products” nine times (Arts. VIII, para. 1 ; VIII, para. 6 ; IX, para. 3 ;
                     and X, para. 4) ; to “goods and services” (Art. VII, para. 1) ; and to
                     “investing, a substantial amount of capital”, “investment of capital” and
                     “investing a substantial amount of capital” three times (Arts. II, para. 1 ;
                     VII, para. 3 ; and XX, para. 4). Beyond those references, Article X, para-
                     graph 1, refers to “freedom of commerce and navigation” ; Article X,
                     paragraph 3, refers to “cargoes”, as well as to “places and waters . . .
                     open to foreign commerce” ; and Article X, paragraph 4, refers to “duties”
                     and “administration of the customs”.

                        19. Additional support for the Court’s determination that the Treaty
                     of Amity is essentially commercial in nature is supplied by Article XXII
                     of the Treaty itself, which provides that it “shall replace” two earlier trea-
                     ties between Iran and the United States, namely “(a) the provisional
                     agreement relating to commercial and other relations, concluded at Teh-
                     ran May 14, 1928” and “(b) the provisional agreement relating to per-
                     sonal status and family law, concluded at Tehran July 11, 1928”. A review
                     of the first of these treaties 33 reveals that it had set up a “regime to be
                     applied to the Commerce [of the States parties to it]”, which applied
                     most‑favoured‑nation status to “merchandise”, “imports”, “exports”,
                     “duties and charges affecting commerce”, “transit warehousing”, “facili-
                     ties accorded to commercial travelers’ samples”, “commodities”, and
                     “tariffs” 34. Like the Treaty of Amity, the 1928 provisional commercial


                          32
                           Memorial of Iran (MI), para. 3.14.
                          33
                           Treaties and Other International Agreements of the United States of America, 1776-
                     1949, Vol. 8, (Germany‑Iran), Washington, DC, Department of State 1968, pp. 1263-1271.
                        34 Ibid., p. 1264, para. 3, and pp. 1266-1267, para. 3.



                     69




3 CIJ1158.indb 134                                                                                              21/10/19 10:25

                     73 	              certain iranian assets (sep. op. brower)

                     treaty it “replace[d]” 35 was clearly concerned with free‑market commer-
                     cial activity, and contained no indication that it encompassed protection
                     of sovereign immunity of State entities.

                        20. Iran also relied on an a contrario reading of Article XI, para-
                     graph 4, of the Treaty of Amity. It argued that its express waiver of
                     immunity for “publicly owned or controlled” enterprises “engag[ing] in
                     commercial, industrial, shipping or other business activities” 36 “confirms
                     by strong implication the existence of a Treaty obligation that . . . immu-
                     nity must be upheld” 37 in respect of State entities engaging in activities
                     jure imperii. In support of its a contrario argument, Iran relied on the
                     Court’s 2016 Judgment in Question of the Delimitation of the Continental
                     Shelf between Nicaragua and Colombia beyond 200 Nautical Miles from
                     the Nicaraguan Coast (Nicaragua v. Colombia) 38. In that Judgment, the
                     Court referred to two earlier decisions, which Iran omitted to mention in
                     its submissions 39. None of the three cases on which Iran relied, however,
                     supports its a contrario argument.


                        21. S.S. “Wimbledon” arose out of Germany’s failure on 21 March
                     1921 to allow passage through the Kiel Canal of the named ship, laden
                     with munitions and artillery stores destined for the Polish Naval Base at
                     Danzig, on the grounds of Germany’s neutrality towards the then ongo-
                     ing Russo‑Polish War of 1920-1921. The refusal of passage was found by
                     the Permanent Court of International Justice (hereinafter “PCIJ”) to
                     have violated Article 380 of the Treaty of Versailles, which provided that
                     “[t]he Kiel Canal and its approaches shall be maintained free and open to
                     the vessels of commerce and of war of all nations at peace with Germany
                     on terms of entire equality”. Article 380 was the first Article in Part XII,
                     Section VI of that Treaty, which section consisted of just seven articles
                     (Arts. 380-386) and was entitled “Clauses Relating to the Kiel Canal”.
                     Articles 381-386 were described by the PCIJ as “provisions intended to
                     facilitate and regulate the exercise of this right to free passage”. The
                     Applicants argued that Article 380 was entirely clear, adding as a second
                     argument, however, that Article 380’s claimed import was strengthened
                     by “analogy” to the further Articles 381-386. The PCIJ did not hesitate to
                     rule at the beginning of its analysis that “the terms of article 380 are cat-

                          35
                           Treaty of Amity, Art. XXII, para. 1.
                          36
                           Ibid., Art. XI, para. 4.
                          37
                           OSI, p. 54, para. 5.13.
                        38 MI, para. 5.8, note 246; CR 2018/31, p. 24, para. 43 (Wordsworth). See Question

                     of the Delimitation of the Continental Shelf between Nicaragua and Colombia beyond
                     200 Nautical Miles from the Nicaraguan Coast (Nicaragua v. Colombia), Preliminary
                     Objections, Judgment, I.C.J. Reports 2016 (I), p. 116, para. 35.
                        39 S.S. “Wimbledon”, Judgments, 1923, P.C.I.J., Series A, No. 1, pp. 23-24; Territorial

                     and Maritime Dispute (Nicaragua v. Colombia), Application by Honduras for Permission to
                     Intervene, Judgment, I.C.J. Reports 2011 (II), p. 432, para. 29.

                     70




3 CIJ1158.indb 136                                                                                                21/10/19 10:25

                     74 	                 certain iranian assets (sep. op. brower)

                     egorical and give rise to no doubt” 40. Much later in its Judgment, how-
                     ever, the PCIJ, having distinguished Articles 380-385 from separate
                     sections of Part XII of the Treaty of Versailles dealing strictly with
                     “inland navigable waterways”, added the following support for its deci-
                     sion, rejecting the Applicants’ supplementary “by analogy” argument :

                                  “The idea which underlies Article 380 and the following arti-
                               cles [381-386] of the Treaty [of Versailles] is not to be sought by draw-
                               ing an analogy from these provisions but rather by arguing a contrario
                               [impliedly by contrast with the ‘inland navigable waterways’ terms
                               elsewhere in Part XII of the Treaty of Versailles], a method of argu-
                               ment which excludes them.” 41

                     Thus the PCIJ made it clear that an a contrario interpretation yields to
                     the plain language of a treaty. The a contrario argument of Iran in the
                     present case, which sought to imply an unexpressed right from an express
                     contrasting provision, was a pale version of a contrario by comparison to
                     the Judgment in S.S. “Wimbledon”, in which that technique of interpreta-
                     tion was applied to oppose the express Kiel Canal provisions of the
                     Treaty of Versailles to contrasting express provisions contained in that
                     Treaty governing other waterways.

                        22. In the 2011 Judgment on Honduras’s Application to intervene in
                     Territorial and Maritime Dispute (Nicaragua v. Colombia) the Court
                     stated that
                               “[i]f it is permitted by the Court to become a party to the proceedings,
                               the intervening State may ask for rights of its own to be recognized
                               by the Court in its future decision, which would be binding for that
                               State in respect of those aspects for which intervention was granted,
                               pursuant to Article 59 of the Statute. A contrario . . . a State permit-
                               ted to intervene in the proceedings as a non-party ‘does not acquire
                               the rights, or become subject to the obligations, which attach to the
                               status of a party, under the Statute and Rules of Court, or the general
                               principles of procedural law’.” 42
                     In that 2011 Judgment, the Court was not interpreting a treaty provision
                     a contrario, as Iran requested it to do in the present case. Instead, the
                     Court was developing its own jurisprudence on Article 62 of the Stat-
                     ute 43, as the distinction between party intervenor and non-party interve-

                          40S.S. “Wimbledon”, supra note 39, p. 22.
                          41Ibid., pp. 23-24.
                         42 Territorial and Maritime Dispute, supra note 39, p. 432, para. 29.
                         43 Under Article 62 of the Statute, “a State [which] consider[s] that it has an interest of

                     a legal nature which may be affected by the decision in the case . . . may submit a request
                     to the Court to be permitted to intervene”.

                     71




3 CIJ1158.indb 138                                                                                                     21/10/19 10:25

                     75 	               certain iranian assets (sep. op. brower)

                     nor is not expressed in the Statute itself, but results from the Court’s own
                     interpretation of Article 62 in Land, Island and Maritime Frontier Dispute
                     (El Salvador/Honduras) 44.

                        23. In addition, in Nicaragua v. Colombia the Court rejected Colom-
                     bia’s a contrario argument and found that an a contrario interpretation
                     “is only warranted . . . when it is appropriate in light of the text of all the
                     provisions concerned, their context and the object and purpose of the
                     treaty” 45. In paragraph 65 of the present Judgment, however, the Court
                     has recognized that, “in keeping with the object and purpose of the Treaty
                     [of Amity], [Article XI, paragraph 4,] pertains only to economic activities
                     and seeks to preserve fair competition among economic actors operating
                     in the same market”. In its Judgment, the Court also states that the con-
                     text of various provisions of the Treaty of Amity 46, including Article XI,
                     paragraph 4 47, shows their eminently commercial character. Conse-
                     quently, to accept Iran’s a contrario argument would run counter both to
                     the context of Article XI, paragraph 4, and to the object and purpose of
                     the Treaty of Amity.


                                           IV. Bank Markazi as a “Company”

                       24. Unfortunately, the Court has concluded that the third objection to
                     jurisdiction, namely that Bank Markazi cannot be regarded as a “com-
                     pany” within the meaning of Article III, paragraph 1, of the Treaty of
                     Amity, is not exclusively preliminary in character, and thus has reserved
                     the decision on this issue for the merits stage of the proceedings. I concur
                     entirely with the joint separate opinion of Judges Tomka and Crawford.
                     The Court indeed “ha[d] the necessary information about Bank Markazi
                     to decide the question at this stage” 48.

                        25. As that opinion points out, “[b]oth Parties have had the opportu-
                     nity to put forward their arguments in relation to whether Bank Markazi
                     is a ‘company’ for the purpose of the Treaty of Amity” 49. It was incum-
                     bent upon Iran at this preliminary stage of the proceedings to produce
                     evidence supporting its claimed entitlement to immunity. As the Court
                     pointedly has noted in paragraph 94 of the Judgment, however, “the
                     Applicant has made little attempt to demonstrate that, alongside the sov-
                     ereign functions which it concedes, Bank Markazi engages in activities of
                     a commercial nature”. The Court’s expression “little attempt” is in truth
                        44 Land, Island and Maritime Frontier Dispute (El Salvador/Honduras), Application for

                     Permission to Intervene by Nicaragua, Judgment, I.C.J. Reports 1990, p. 92.
                        45 Question of the Delimitation of the Continental Shelf, supra note 38, p. 116, para. 35.
                        46 Judgment, paras. 59 (on Article IV), 71 and 93 (on Article III).
                        47 Ibid., para. 66.
                        48 Judgment, joint separate opinion of Judges Tomka and Crawford, para. 2.
                        49 Ibid., para. 10.



                     72




3 CIJ1158.indb 140                                                                                                   21/10/19 10:25

                     76 	                certain iranian assets (sep. op. brower)

                     exceedingly charitable, as Iran has done nothing whatsoever, either gener-
                     ally or with respect to its presence in the United States at the critical time,
                     to provide even a scintilla of an indication that Bank Markazi has engaged
                     anywhere in commercial activity.

                        26. Bank Markazi’s legislative constitution, the Monetary and Banking
                     Act 1972 as amended (hereinafter “1972 Act”), produced to the Court by
                     Iran, nowhere authorizes such activity. It states that Bank Markazi acts
                     exclusively as the Central Bank of Iran, and is at all times subject to the
                     control of Iran’s Government 50. Article 10 of the 1972 Act provides that
                     Bank Markazi “shall have the task of formulating and implementing mon-
                     etary and credit policies on the basis of the general economic policy of the
                     State” (para. (a)), and that its “objectives . . . are to maintain the value of
                     the currency and equilibrium in the balance of payments, to facilitate trade
                     transactions, and to assist the economic growth of the country” (para. (b)).
                     Articles 11-14 of the 1972 Act determine Bank Markazi’s functions, which
                     include: “[i]ssuing notes and coins” (Art. 11 (a)), “[s]upervising over banks
                     and credit institutions” (Art. 11 (b)), “[e]xercising control over gold trans-
                     actions” (Art. 11 (d)), “[k]eeping account[] of ministries, government and
                     government‑affiliated institutes, governmental companies and municipali-
                     ties” (Art. 12 (a)) and setting interest rates (Art. 14 (4)). In accordance
                     with Article 17 (a) of the 1972 Act, Bank Markazi’s General Meeting is
                     composed of Cabinet‑level ministers, and the President of Iran appoints
                     the Bank’s Governor. The 1972 Act nowhere empowers Bank Markazi to
                     engage in any “commercial activity”.


                       27. Furthermore, beyond the text of the 1972 Act itself, the thousands
                     of pages encompassed by Iran’s written and oral submissions include only
                     the following scraps of argument (not evidence) attempting to persuade
                     the Court that Bank Markazi has engaged in commercial activities :

                     — in its Memorial, Iran stated that Bank Markazi “can enter into pur-
                       chase or sale contracts, own or lease real property, and appear before
                       courts of law to litigate or defend claims” 51, in addition to “pay[ing]
                       taxes” 52 on “net profits” 53;
                     — in its observations, Iran stated that “buying and selling securities in
                       the context of open market operations are economic activities in
                       nature, carried out by private companies as well as by central banks,
                       and pertain to ‘professional activities’” 54, and that “[s]ome of
                       Bank Markazi’s activities are also performed by private companies

                          50 MI, Vol. IV, Ann. 73.
                          51 Ibid., para. 4.7.
                          52 Ibid.
                          53 Ibid.
                          54 OSI, para. 4.24.



                     73




3 CIJ1158.indb 142                                                                                     21/10/19 10:25

                     77 	                certain iranian assets (sep. op. brower)

                           (e.g. concluding contracts ; owning property ; buying securities), and
                           they pertain to commerce” 55;

                     — in the oral proceedings, counsel for Iran stated that Bank Markazi
                       “was endowed with capital for the conduct of its operations, which
                       may generate profits on which it must pay tax to the Iranian State”,
                       and that it “can of course enter into contracts of any nature, acquire
                       and sell goods and services, own assets and other movable and
                       im­movable property, and appear in a court of law as a plaintiff or
                       defendant” 56.
                        28. Leaving aside the mention of profit and taxation thereof, neither of
                     which inherently detracts from the sovereign status of a central bank, the
                     signing of contracts, the purchase and sale of securities, appearance in
                     courts as a legal person and the ownership of real property are all acts
                     performed routinely by central banks. Perhaps with the exception of the
                     purchase and sale of securities, such activities also are performed by the
                     United Nations, the International Bank for Reconstruction and Develop-
                     ment (including member institutions of its Group), and by all other inter-
                     national organizations protected by immunity, including this Court. They
                     are essential to the support and maintenance of any institution. They are
                     not an indication of a central bank engaging in “commercial activities”
                     whatsoever as that term is understood in the law of sovereign immunity,
                     let alone “within the territory of the United States at the time of the mea-
                     sures which Iran claims violated Bank Markazi’s alleged rights under
                     Articles III, IV and V of the Treaty” 57.



                        29. The Court’s conclusion to postpone the decision on Bank Marka-
                     zi’s status under the Treaty, and to impose as the test for such decision
                     whether “Bank Markazi’s activities within the territory of the United States
                     at the time of the measures which Iran claims violated Bank Markazi’s
                     alleged rights under Articles III, IV and V of the Treaty” 58, appears to
                     have been the result of some confusion in Iran’s pleadings. Iran alleged
                     that Bank Markazi engages in “plainly ‘professional’” 59 activities, as well
                     as in activities which are “performed by private companies” 60 and which
                     “pertain to commerce” 61. Iran has never expressly denied, however, that
                     Bank Markazi has engaged exclusively in “sovereign activities”. Iran’s
                     submissions suggest that Iran has separated the term “commercial

                          55 OSI, para. 4.34.
                          56 CR 2018/30, pp. 57-58, para. 10 (Thouvenin).
                          57 Judgment, para. 93.
                          58 Ibid.
                          59 WSI, para. 4.34.
                          60 Ibid.
                          61 Ibid. See also CR 2018/30, p. 70, para. 60 (Thouvenin).



                     74




3 CIJ1158.indb 144                                                                                  21/10/19 10:25

                     78 	               certain iranian assets (sep. op. brower)

                     a­ ctivity” from the legal meaning it possesses under the law of State immu-
                      nity, which distinguishes it from “sovereign activity” 62, while using that
                     term descriptively in order to make the submission that Bank Markazi
                     engages exclusively in “sovereign activities”, some of which are “commer-
                      cial” in character.


                        30. The Court’s approach is further puzzling in that the opening para-
                     graph of Iran’s Memorial states that the United States “violates . . . the
                     specific immunity of the Central Bank of Iran . . . in respect of its sover-
                     eign bank activities in the United States” 63. Moreover, Iran consistently
                     has argued before the courts of the United States that Bank Markazi is
                     entitled to sovereign immunity for the activities at issue in this case, pre-
                     cisely because those activities are sovereign in character 64. In the Peter-
                     son proceedings, Bank Markazi clearly argued that its affected assets
                     enjoyed immunity as they were being “used for the classic central banking
                     purpose of investing Bank Markazi’s currency reserves” 65. All of Iran’s
                     claims relating to Bank Markazi concern ongoing statutory enforcement
                     proceedings before United States courts. Iran claims that all of those pro-
                     ceedings are in violation of Bank Markazi’s sovereign immunity because
                     they involved assets that Bank Markazi used or intended to use for sov-
                     ereign activities “within the territory of the United States at the time of
                     the measures” 66 of which Iran complains. Therefore, on Iran’s own case
                     Bank Markazi was at all material times acting in a sovereign capacity.
                     The Court interpreted Iran’s submissions as allegations that Bank Markazi
                     engages in non‑sovereign activities, despite Iran’s claims relating to
                     Bank Markazi being expressly based on the opposite proposition. The
                     Court should have heeded the aged judicial maxim that rejects a litigant
                     who “blows hot and cold at the same time” 67.




                        31. At paragraph 96 of the Judgment, the Court refers to its statement
                     in Territorial and Maritime Dispute (Nicaragua v. Colombia) concerning
                     the grounds on which it may find that an objection is not exclusively pre-

                        62 Jurisdictional Immunities of the State (Germany v. Italy: Greece intervening), Judg-

                     ment, I.C.J. Reports 2012 (I), p. 125, para. 60.
                        63 MI, para. 1.1.
                        64 POUS, Anns. 233 and 235.
                        65 Ibid., Ann. 233, pp. 35-36.
                        66 Judgment, para. 93.
                        67 The use of this expression in a judicial context seems to harken back to the judgment

                     of J. Buller in J’Anson v. Stuart, (1787) 1 Term Reports 748. See also Smith v. Baker, (1872-
                     73) L.R. 8 C.P. 357 (J. Honyman). At the International Court of Justice, this expression
                     was used in Territorial Dispute (Libyan Arab Jamahiriya/Chad), Judgment, I.C.J. Reports
                     1994, p. 78, para. 98 (separate opinion of Judge Ajibola).

                     75




3 CIJ1158.indb 146                                                                                                   21/10/19 10:25

                     79 	             certain iranian assets (sep. op. brower)

                     liminary in character 68. In the present case, determining whether or not
                     Bank Markazi is a “company” under the Treaty of Amity would not have
                     prejudiced per se the merits of Iran’s Application. Iran requested the
                     Court to find that the United States is internationally responsible for
                     breaching certain provisions of the Treaty of Amity 69. The issue here is
                     whether or not the Court had before it all the facts necessary to decide the
                     objection raised concerning Bank Markazi’s character as a “company”.


                       32. It is my view that the Court had all the facts necessary to decide the
                     question raised, and that it thus erred in concluding that such objection
                     was not exclusively preliminary in character. Furthermore, I cannot see
                     how the Court, on the record placed before it by the Parties on this issue
                     in this preliminary proceeding, had it proceeded to decide the matter,
                     could have found otherwise than that Bank Markazi is not a “company”
                     for purposes of the Treaty. For these reasons, I was unable to vote in
                     favour of the third operative paragraph.


                     (Signed) Charles N. Brower.




                        68 See Territorial and Maritime Dispute (Nicaragua v. Colombia), Preliminary Objec-

                     tions, Judgment, I.C.J. Reports 2007 (II), p. 852, para. 51.
                        69 Application of Iran, para. 33.



                     76




3 CIJ1158.indb 148                                                                                            21/10/19 10:25

